—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered January 6, 1994, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who was charged with several crimes on an "acting in concert” basis, was not prejudiced by the court’s instruction to the jurors that they could find him guilty even if they did not believe that there was a second perpetrator (see, People v Rivera, 84 NY2d 766; People v Gaskin, 184 AD2d 525; People v Smith, 156 AD2d 756). Bracken, J. P., Sullivan, Friedmann and Krausman, JJ., concur.